Citation Nr: 0821319	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 19, 
2002, for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from December 1974 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted entitlement to TDIU, 
effective November 19, 2002.  

In March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran is shown to have been unemployable due to his 
service-connected disabilities as of February 15, 2002.  

2.  The veteran submitted an informal claim for entitlement 
to TDIU benefits on November 19, 2002, within one year after 
the date he came unemployable due to service-connected 
disabilities.  

3.  The veteran met the schedular criteria for the grant of 
TDIU as of August 8, 2001, six months before he left his 
full-time job and more than one year before he filed his TDIU 
claim.  

CONCLUSION OF LAW

The criteria for an effective date of February 15, 2002, for 
the grant of a total rating based upon individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400(o)(2).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).
Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
38 C.F.R. § 4.16(b).

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400).  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase in disability compensation, such as TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran seeks an effective date earlier than November 19, 
2002, for the grant of TDIU.  He asserts that the effective 
date for the grant of TDIU benefits should be from February 
15, 2002, the last day he was employed, or, in the 
alternative, from August 8, 2001, the date he met the 
schedular requirements of 38 C.F.R. § 4.16(a).  

The Board notes that the controlling issues in this case are 
(1) the date on which the veteran filed his claim for TDIU 
and (2) the date on which entitlement to TDIU arose.  See 
38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 3.151, 3.400(o), 
4.15, 4.16.  

Review of the evidence shows that, on November 16, 2002, the 
veteran submitted a written statement wherein he indicated 
that he had been unemployed since February 15, 2002, due to 
his service-connected disability.  At that time, service 
connection had been established for a right shoulder 
disability, rated as 40 percent disabling, and right upper 
extremity neuropathy, rated as 20 percent disabling, both 
effective from February 16, 1996.  Although the veteran did 
not file a formal claim for benefits at that time, the Board 
notes that any communication or action indicating an intent 
to apply for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered to be an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  
Therefore, the Board finds that the veteran's November 16, 
2002, written statement was an informal claim for entitlement 
to TDIU benefits.  

The veteran has asserted that he sought to establish 
entitlement to TDIU benefits as early as March 2002.  At his 
March 2008 hearing, he testified that he had called the 
veteran's call center the month after he was unemployed and 
told the representative he could not work.  He testified that 
he did not know about TDIU benefits at the time, and has also 
asserted that he was not informed that he had to submit a 
written statement as to his unemployability until he called 
back to inquire about his claim in October 2002.  See 
November 2003 Notice of Disagreement.  The Board appreciates 
the veteran's testimony; however, there is no communication 
or action in the evidence of record which shows the veteran 
intended to apply for TDIU benefits the month after he was 
last employed, or at any other time prior to November 19, 
2002.  In this regard, the Board notes that any calls from 
the veteran indicating a desire to initiate a claim for 
benefits would likely be documented in a report of contact; 
however, there is no such evidence in the claims file.  
Therefore, the Board finds there is no evidence of record 
received by the RO prior to November 19, 2002, which could be 
construed as an informal claim for entitlement to TDIU 
benefits.  As the veteran's informal claim was received by 
the RO on November 19, 2002, this is typically the date from 
which the veteran's claim for entitlement to TDIU benefits 
would be granted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(r).  

However, the evidence of record shows that the veteran's 
service-connected unemployability began during the year 
immediately before the filing of the November 19, 2002, 
claim.  In this regard, the evidence shows that the veteran 
was on medical leave from work from February 15, 2001, to 
February 15, 2002, because of his service-connected right arm 
disability.  The evidence shows, and the veteran has 
asserted, that he last worked full-time on February 15, 2002, 
as that was the date his medical leave expired and he was 
unable to be medically cleared by a physician.  See March 
2008 Travel Board hearing transcript.  As noted, the 
effective date of an increased rating for disability 
compensation (to include a claim for TDIU) will be the date 
of receipt of claim unless such claim has been received 
within one year from the date on which it is factually 
ascertainable that an increase in disability had occurred, or 
in this case, the date the veteran became unemployable 
because of his service-connected disabilities.  See 38 C.F.R. 
§ 3.400(o)(2).  The evidence clearly shows the veteran last 
worked full time on February 15, 2002, and could no longer 
work because of his service-connected disabilities at that 
time.  Therefore, the Board finds that the preponderance of 
the evidence shows the veteran became unemployable due to his 
service-connected disabilities on February 15, 2002.  

In addition, the veteran met the schedular requirements of 
38 C.F.R. § 4.16(a) on February 15, 2002.  In this context, 
the Board notes that, in a rating decision dated in February 
2003, the RO increased the veteran's disability rating for 
service-connected right upper extremity neuropathy to 40 
percent, effective August 8, 2001.  Entitlement to service 
connection for a right shoulder disability and right upper 
extremity neuropathy had already been established, rated as 
40 percent and 20 percent disabling, respectively, and the 
service-connected disabilities were evaluated under the 
Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 
38 U.S.C.A. § 1155, 1157.  Combined ratings result from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the next less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  See 38 C.F.R. § 4.25.  
Under the combined ratings table, the veteran's combined 
disability rating was 70 percent, which meets reach the level 
required to warrant the grant of TDIU.  See C.F.R. § 4.16(a), 
4.25.  

Based on the foregoing, the Board finds that the grant of 
TDIU should be effective from February 15, 2002.  As noted, 
the evidence record shows the veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities as of February 15, 2002, and 
he met the schedular requirements of section 4.16(a) on that 
date.  In addition, the evidence shows the veteran filed an 
informal claim for TDIU benefits on November 19, 2002, which 
is within one year after the date on which it is factually 
ascertainable that the veteran became unemployable due to his 
service-connected disabilities.  Therefore, the Board finds 
that February 15, 2002, is the earliest date from which the 
veteran's claim for entitlement to TDIU benefits can be 
granted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

The veteran has asserted that the grant of TDIU benefits 
should be effective from August 8, 2001, the date he met the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
However, although he met the schedular criteria of section 
4.16(a) as of August 8, 2001, the evidence does not show that 
his service-connected disabilities precluded him from 
obtaining or maintaining gainful employment at that time.  As 
noted, the evidence shows the veteran remained employed on a 
full-time basis until February 15, 2002.  He was on medical 
leave for one year prior to the last day he worked full-time; 
however, the veteran was considered a full-time employee 
until February 15, 2002 and received pay as such until that 
date.  Therefore, the proper effective date for the grant of 
TDIU benefits is February 15, 2002, the earliest date of 
which it is factually ascertainable that the veteran's 
service-connected disabilities caused him to be unemployable.  
38 C.F.R. § 3.400(o)(2).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports the award of an effective date of February 15, 2002, 
for the grant of TDIU benefits.  All reasonable doubt has 
been resolved in favor of the veteran.  See Gilbert, 1 Vet. 
App. at 55.  




ORDER

Entitlement to an effective date of February 15, 2002, for 
the grant of total rating based upon individual 
unemployability due to service-connected disability (TDIU) is 
granted.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


